Citation Nr: 1827565	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  08-21 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for otitis media of the left ear.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an extraschedular rating in excess of 60 percent for degenerative joint and disc disease of the lumbosacral spine (back disability), from March 26, 2014.

4.  Entitlement to service connection for otitis media of the left ear.

5.  Entitlement to service connection for bilateral foot and ankle disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968 and August 1979 to August 1996. 

The matter of entitlement to an extraschedular rating for a back disability is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  

It originally came before the Board on appeal from a June 2007 rating decision by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent schedular rating for back disability.  

An interim December 2009 rating decision granted an increased 20 percent schedular rating. The matter was previously before the Board in January 2012, wherein the Board denied the claim for a schedular rating in excess of 20 percent.  

The Veteran appealed that decision to the Court, resulting in an August 2012 Joint Motion for Remand (JMR) by the parties.  Specifically, the parties agreed that the Board failed to consider whether an extraschedular rating was warranted.  An August 2012 Court Order remanded the matter for compliance with the instructions in the JMR.  

In March 2013, the Board denied entitlement to an increased schedular rating for back disability and remanded the matter of an extraschedular rating for back disability for additional development.  

In a decision issued on March 25, 2014, the Board  denied the claim for an extraschedular rating.  The Veteran did not appeal that decision, and it became final. 
That portion of the March 2013 Board decision that was adverse to the Veteran (denial of an increased schedular rating for back disability) was appealed to the Court, resulting in a March 2014 JMR by the parties.  A March 2014 Court Order remanded the matter for compliance with the instructions in the JMR.  In July 2014, the matter was remanded by the Board for additional development. 

In March 2015, the Board issued a decision granting an increased 40 percent schedular rating for back disability.  In that decision, the Board determined that referral for extraschedular consideration was not warranted.  The Veteran appealed that decision to the Court.  

In a May 2016 Memorandum Decision, the Court affirmed the Board's March 2015 decision with respect to the schedular rating assigned for back disability; that issue is no longer in appellate status.  The Court vacated and remanded that portion of the Board's March 2015 decision that declined to refer the matter for extraschedular consideration.  

Because the Veteran did not appeal the Board's prior March 25, 2014, decision, which denied entitlement to an extraschedular rating through that date, the matter is properly characterized, above, as entitlement to an extraschedular rating for a back disability from March 26, 2014.  In an October 2016 remand, the Board directed VA to refer the claim for extraschedular consideration, which was conducted in December 2017.  

Thereafter, in a December 2017 rating decision, the Veteran was awarded the maximum disability rating under Diagnostic Code 5243 for degenerative joint and disc disease of the lumbosacral spine.  However, the Veteran's lumbar spine disability may also be evaluated under the General Rating Formula for Diseases and Injuries of the Spine and the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243; see also A.B. v. Brown, 6 Vet. App. 35 (1993).

New and Material - Otitis Media

The Veteran filed a service connection claim for a left ear hearing loss disability in July 1968.  

In a January 1969 decision, the RO denied service connection for otitis media of the left ear; the RO granted service connection for left ear hearing loss.  

The Veteran was informed of this decision and of his appellate rights; he did not file a notice of disagreement or new evidence within one year of the January 1969 rating decision.  Therefore, the January 1969 rating decision is final.  38 U.S.C. § 7105(c) (1969); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (1969).  A June 2007 rating decision denied reopening the claim.  

The Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received.  

The Veteran was denied service connection in January 1969 based on, in part, a finding by the RO that he did not manifest an otitis media disability of the left ear on examination in December 1968.  

Since that decision, the Veteran has submitted evidence showing the presence of infective otitis externa.  See VA medical record dated December 2017.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a left ear disability, including otitis media or externa.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

The issues of service connection for a left ear disability and bilateral foot and ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a January 1969 decision, the RO denied service connection for left ear otitis media.  The Veteran was informed of this decision and of his appellate rights; he did not file a notice of disagreement or new evidence within one year of the January 1969 rating decision.  

2.  The evidence received since the January 1969 rating decision relates to an unestablished fact necessary to substantiate the service-connection claim, the presence of a disability during the appellate period, infective otitis externa.

3.  The Veteran is service connected for a degenerative joint disease of the lumbar spine, evaluated at 40 percent disabling, effective April 18, 2007; with a combined disability rating of at least 70 percent, effective April 18, 2007.

4.  The Veteran is precluded from securing or following a substantially gainful occupation as a result of service-connected disabilities.

5.  At no point during the pendency of the claim has the Veteran's service-connected degenerative joint and disc disease of the lumbosacral spine disability been manifested by ankylosis of the thoracolumbar spine.


CONCLUSION OF LAW

1.  The January 1969 rating decision denying service connection for left ear otitis media is final.  38 U.S.C. § 7105(c) (1969); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (1969).

2.  The evidence received since the January 1969 rating decision is new and material, and the service-connection claim for a left ear disability, including otitis media and otitis externa is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

4. The criteria for a rating in excess of 60 percent for degenerative joint and disc disease of the lumbosacral spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is service connected for a degenerative joint disease of the lumbar spine, evaluated at 40 percent disabling, effective April 18, 2007; with a combined disability rating of at least 70 percent, effective April 18, 2007.  The Veteran meets the schedular percentage requirements for consideration of a total disability rating under 38 C.F.R. § 4.16(a).  

The Board must consider the Veteran's employment history, educational and vocational attainment in determining if he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).  

The Veteran's educational and occupational history reflects that he does not have a college degree.  

The Veteran has not had substantially gainful employment since 2008 when he worked for in a warehouse for an air conditioning repair company.  See VA examination dated August 2017.  The evidence reflects that the Veteran has a work history that is limited to occupations involving physical labor.

The record supports a finding that the Veteran's service-connected disabilities render him unemployable.  The Veteran's lumbar spine disability has been severe throughout the appellate period, resulting in significant occupational impairment.  See Memorandum from Compensation Service dated December 2017.  
Further, the Veteran has additional service-connected disabilities, including diabetes mellitus, bilateral lower extremity radiculopathy, hearing loss, tinnitus, and hiatal hernia with gastroesophageal reflux disease.  The Board notes the Veteran's lumbar spine disability and bilateral lower extremity radiculopathy result in reduced mobility, pain, and a diminished ability to ambulate without the use of assistive devices.  

The Board finds that the severity of the Veteran's service-connected disabilities in light of his lack of sedentary occupational history likely render it impossible for the Veteran to secure and maintain substantially gainful employment.  

With resolution of doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Extraschedular Evaluation - Lumbar Spine

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran's entire history is reviewed when assigning disability ratings.  See generally 38 C.F.R. § 4.1.  

As the Veteran is service-connected for a disability of his lumbosacral spine and his disability may be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under Diagnostic Code 5243, Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a (2017).  

The Board's October 2016 remand requested that the Veteran's case be forwarded to the VA Director, Compensation, for initial review, as required by regulation.  The Board is precluded from granting an increased rating on an extra-schedular basis in the first instance.  38 C.F.R. § 3.321 (b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996). 

The record now includes a December 2017 Administrative Review from the Director of Compensation which granted entitlement to an extraschedular evaluation of 60 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Board is required to review the entirety of the Director's decision de novo.  See Kuppamala v. McDonald, 27 Vet. App. 447, 458 (2015).  When the Director acts in the context of extraschedular ratings, she is taking the place of an RO adjudicator, and the Director must comply with the same requirements as the RO. Id. at 455-56.  

An incomplete or inaccurate review of the relevant evidence frustrates judicial review and deprives an appellant of the Director's "expertise" on extraschedular matters.  Id. at 458.  The Director of Compensation Service reviewed the record and determined that the Veteran's lumbar spine and bilateral lower extremity disorders warranted a 60 percent evaluation under Diagnostic Code 5243.  The Director noted the Veteran's difficulties with pain management, ambulation, and functional loss.   The Director's December 2017 opinion is consistent with the evidence of record, including the Veterans' lay statements, and is probative and persuasive as to the severity of the Veteran's lumbar spine disability.  

The Board has considered entitlement to an evaluation in excess of 60 percent under the General Rating Formula for Diseases and Injuries of the Spine, which contains criteria for evaluation of the spine that would inform an extraschedular evaluation, but finds that one is not merited in this case.  As noted in the introduction, the Veteran was awarded the maximum disability evaluation under Diagnostic Code 5243 for degenerative joint and disc disease of the lumbosacral spine by a December 2017 rating decision.  

The only higher evaluation is for unfavorable ankylosis of the entire spine, which has not been alleged by the Veteran or approximated by the evidence at any time during the pendency of the appeal.  

Even when considering the Veteran's loss of mobility, difficulty in pain management, requirement of assistive devices, and reduced functional ability, he has not demonstrated functional loss approximating ankylosis of the entire spine at any time.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board concludes that an extraschedular evaluation in excess of 60 percent for degenerative joint and disc disease of the lumbosacral spine is not warranted, as the Veteran's lumbar spine disability is not more closely approximated by a 100 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C. § 5107(b) (2012); Gilbert, 1 Vet. App. at 49.  

The Board appreciates the Veteran's honorable service.  This decision denying service connection is in no way meant to diminish that service.  Unfortunately, however, as the preponderance of the evidence is against the claim for an evaluation in excess of 60 percent for degenerative joint and disc disease of the lumbosacral spine, the claim cannot be granted.

ORDER

The application to reopen the service-connection claim for left ear otitis media/ otitis externa is granted.

A total disability evaluation due to individual unemployability is granted.

An extraschedular evaluation in excess of 60 percent for degenerative joint and disc disease of the lumbosacral spine is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Service Connection - Otitis Media/ Otitis Externa

As noted above, VA has received evidence showing the presence of infective otitis externa.  See VA medical record dated December 2017.  In light the Veteran's March 1968 treatment for complaints of left ear pain in service and a December 1968 VA examination showing scarring of the left "drumhead" with "some retraction" and the December 2017 VA treatment records showing otitis externa, combined with the Veteran's assertion that the condition is related to service, the Board finds an additional VA examination and opinion is warranted to ascertain the etiology of the Veteran's claimed left ear disability.  38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Bilateral Foot and Ankle

In October 2016, the Board remanded the appeal for a VA opinion regarding the etiology of the Veteran's claimed disabilities.  A VA opinion was obtained in April 2017; however, this opinion is factually inaccurate and/or logically inconsistent.

The examiner notes the Veteran did not complain of lower extremity pain except for "gouty attacks" during his "second deployment."  The examiner then provides a negative opinion, after noting gout is not a military acquired disorder.  

In the October 2016 remand, the Board noted the Veteran's service treatment records document numerous complaints relating to his feet and ankles.  For example, the Veteran sought treatment for ankle pain in August 1987, and a right ankle sprain was noted in April 1988.  In records dating from September 1988 to October 1988 he complained of pain in the feet and ankles and was diagnosed with plantar fasciitis.  He was placed on physical profile for ankle instability in September 1988.  He was diagnosed with bilateral pes planus in May 1989.  He was treated for ankle pain again in April 1989 and August 1991.  In June 1992 he was diagnosed with plantar fasciitis.  In January 1995 the Veteran complained of bilateral foot and ankle pain.  In separate January 1995 treatment reports he was diagnosed with DJD of the bilateral ankles and traumatic pes planus.  In May 1996 he had pain and swelling of the right ankle.  Given the foregoing, Board finds the April 2017 opinion is without probative value as the examiner's rationale appears to be based on inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The April 2017 VA medical opinion is inadequate to decide the issues on appeal and an additional opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA is obligated to provide an adequate examination once it chooses to provide one.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed left ear disability.  

The examiner is directed to review the Veteran's March 1968 treatment for complaints of left ear pain in service and a December 1968 VA examination showing scarring of the left "drumhead" with "some retraction."  Please provide the following opinion:  

Whether it is as likely as not (a 50% or higher degree of probability) that the Veteran manifests a left ear disorder (including otitis media or infective otitis externa) that was incurred in active service.

3.  Obtain an opinion from a different examiner on the nature and etiology of Veteran's claimed bilateral foot and/or ankle disability.  

The examiner is to review the entire service treatment record and note their review in the following opinions:  

a.  Whether it is as likely as not (a 50% or higher degree of probability) that the Veteran manifests plantar fasciitis that was incurred in or is otherwise due to active service.

b.  Whether it is as likely as not (a 50% or higher degree of probability) that the Veteran manifests degenerative joint disease of the ankles that was incurred in or is otherwise due to active service.

c.  Whether it is as likely as not (a 50% or higher degree of probability) that the Veteran manifests gout that was incurred in or is otherwise due to active service.

The rationale for each opinion offered should be provided, with consideration of the lay assertions presented by the Veteran. 

4. After the development requested has been completed, the issue on appeal should be readjudicated.  If the benefit sought is not granted, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the record should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


